Opinion by
Wright, J.,
Eugene Wright has appealed from an order of the Court of Common Pleas of Luzerne County dismissing his petition for a writ of habeas corpus. The contentions he advances on this appeal have been previously considered and rejected by both State and Federal Courts. See Commonwealth ex rel. Wright v. Day, 178 Pa. Superior Ct. 337, 115 A. 2d 398; allocatur refused, 178 Pa. Superior Ct. xxix; certiorari denied, 350 U. S. 942, 76 S. Ct. 319, 100 L. Ed. 822; U. S. ex rel. Wright v. Myers, 142 F. Supp. 387.
Order affirmed.